United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                         October 13, 2006
                          FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                                                                                   Clerk
                                     No. 06-40056
                                   Summary Calendar


      JEFFREY LYNN BELL,
                                                  Plaintiff-Appellant,

                                         versus

      KENNETH LABORDE, Chief, U.S. Probation Officer in His Official and
      Individual Capacity; HAL THOMAS SANDERS, Former Deputy Chief U.S.
      Probation Officer in His Official and Individual Capacity; SHANE
      FERGUSON, Assistant Deputy Chief U.S. Probation Officer, in His Official
      and Individual Capacity; JOE HEATH, Supervising U.S. Probation Officer, in
      His Official and Individual Capacity,

                                                  Defendants-Appellees.



   Appeal from the United States District Court for the Eastern District of Texas
                          (Docket No. 5:04-CV-210)
     _________________________________________________________

Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Jeffrey Bell (“Bell”) appeals the district court’s grant of summary judgment



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
for the Appellees. Bell is a former U.S. Probation Officer who brought this suit

against his previous superiors, claiming that he was forced to resign and alleging

violations of his constitutional rights and state law. We review the district court’s

grant of summary judgment de novo, using the same legal standard as the district

court. Martinez v. Schlumberger, Ltd., 338 F.3d 407, 410–11 (5th Cir. 2003). We

affirm the decision of the district court for the following reasons:

1.    The district court correctly held that Bell’s Bivens claims are precluded by the

      Civil Service Reform Act of 1978 (“CSRA”).1&2 Bivens claims allow

      plaintiffs to recover money damages from federal officials for constitutional

      violations when there are no “special factors counseling hesitation in the

      absence of affirmative action by Congress.” Bivens v. Six Unknown Named

      1
         Appellees argue that Bell did not brief the preclusion issue on appeal, and
thus these claims should be deemed abandoned. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). However, we find that
Bell did make an attempt to argue the issue, and accordingly, will address it on
appeal.
      2
          Bell originally brought his claims pursuant to 42 U.S.C. § 1983, but the
district court rightly construed these counts as Bivens claims. "To state a claim
under § 1983, a plaintiff must allege the violation of a right secured by the
Constitution and laws of the United States, and must show that the alleged
deprivation was committed by a person acting under color of state law." West v.
Atkins, 487 U.S. 42, 48, 108 S.Ct. 2250, 2254-55 (1988). In this case, Bell brought
suit against federal employees, who acted under color of federal, not state law. See
Inez v. Catalina, 398 F.3d 363, 367 n.3 (5th Cir. 2005) (Bivens action is analogous
to § 1983 claim, but applies to federal rather than state officials).

                                           2
     Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 396–97, 91 S.Ct. 1999,

     2004–05 (1971). However, in this case, Congress enacted the CSRA in order

     to provide a comprehensive remedial scheme for aggrieved federal

     employees. The courts will not provide additional remedies when Congress

     has already established what it considers to be sufficient remedial procedures.

     See United States v. Fausto, 484 U.S. 439, 455, 108 S.Ct. 668, 677 (1988).

     The CSRA constitutes Congressional judgment concerning the appropriate

     remedies for federal employees and thus provides the exclusive scheme for

     such remedies. See id. As a result, Bell’s Bivens action is precluded.

     Rollins v. Marsh, 937 F.2d 134, 139 (5th Cir. 1991). See also Lee v.

     Hughes, 145 F.3d 1272, 1275 (11th Cir. 1998) (holding that the CSRA

     precluded a probation officer’s Bivens suit).

2.   Bell’s state law claims are also precluded by the CSRA. “Both the CSRA

     and its legislative history show that Congress did not intend that state tort law

     operate within the interstices of the act.” Saul v. United States, 928 F.2d

     829, 842 (9th Cir. 1991). See also Rollins, 937 F.2d at 140 (CSRA preempts

     state law claims). Any remedy for Bell’s grievances lay only in the

     procedures set forth by the CSRA, and thus the district judge correctly

     dismissed his claims.

                                         3
AFFIRMED.




            4